DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17 and 21-23 are currently pending and prosecuted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below, which correspond to the Patent Trial and Appeals Board Decision, dated 26 November 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. 	 (Cancelled)
2.	(Cancelled)
3.	(Cancelled)
4.	(Cancelled)
5.	(Cancelled)
6.	(Cancelled)
7.	(Cancelled)
8.	(Cancelled)	
9.	(Cancelled)
10.	(Cancelled)
11.	(Cancelled)
12. 	(Currently Amended) A system comprising: 
an image capturing device, wherein the image capturing device comprises an infrared camera and a depth sensor; 
a user input device comprising a retroreflective material comprising a first retroreflective pattern and a second retroreflective pattern, wherein the first retroreflective pattern is different from the second retroreflective pattern; 
a processor coupled to the image capturing device and user input device, the processor comprising instructions for: 
capturing a data image with the image capturing device, the data image comprising a signal from the user input device; 
deactivating the signal from the user input device; 
after deactivating the signal from the user input device, capturing an ambient image; 
subtracting the ambient image from the data image; and 
determining a position of the user input device in a three-dimensional space using a product of said subtracting, wherein the user input device is elongated along an axis between a first end of the user input device and a second end of the user input device, and determining the position of the user input device comprises using the first and second retroreflective patterns to distinguish the first end of the user input device from the second end different parts of the user input device; and
 a projector for displaying the position of the user input device, wherein optics associated with the projector are coaxially aligned with optics associated with the image capturing device.
13.	(Previously Presented)	The system of claim 12, wherein the optics associated with the projector and the optics associated with the image capturing device have nearly identical chief ray angles.
14.	(Cancelled)
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	(Cancelled)
19.	(Cancelled)
20.	(Cancelled)
21.	(Cancelled)
22.	(Cancelled)
23.	(Cancelled)
Allowable Subject Matter
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowance is issued in response to the Patent Trial and Appeals Board decision affirming the Examiner’s action on Claims 1-11, 14-15, 17 and 21-23 and reversing the Examiner on Claims 12 and 13. As such, pursuant to MPEP 1214.06, the Examiner has converted Claim 12 into independent form by including all of the limitations of Claim 8 and 9 into Claim 12 by Examiner’s amendment, canceling claims 8 and 9 in which the rejection was affirmed, and issues the application in accordance with the Patent Trial and Appeals Board decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627